Order entered June 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00698-CV

   IN RE NOLEN HOMES & INTERIOR, LLC, AMY NOLEN AND CLINT NOLEN,
                              Relators

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03259-D

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We DENY as moot relators’ motion for emergency stay. We ORDER relators to

bear the costs of this original proceeding.


                                                       /s/   ADA BROWN
                                                             JUSTICE